By the Court,
Watson, C. J.:
The gist of appellant’s case, as set out in his complaint, is that the respondent has been, and is, wrongfully and unlawfully collecting road tax from tax-payers .of road district No. 57, residing within the city of Salem, which belong to the appellant as supervisor of said district, and has been and is unlawfully misappropriating the same, and threatens to, and will continue the misapplication of such .taxes, unless restrained. While he also alleges that he is a tax-payer in said road district No. 57, and in said city of Salem, he does not aver that he resides in said city, or that any of said road tax has been collected off himself. It is road tax due to him as such supervisor that he "claims is being misapplied, and against the future misapplication of which he asks for an injunction.
If the respondent has collected road tax, as alleged in the complaint, such tax cannot be said to be due to the appellant, in his official character as such supervisor. Such conduct on the part of the respondent, however illegal and wrongful in respect to the tax-payers from whom such tax *342may have been collected, could not affect any of the appellant’s rights as such supervisor, or hinder him from collecting the road tax due from them without regard to the collections made by the respondent. And it is no part of his duty, and he has no authority as such officer, to interpose to prevent the illegal exactions of the respondent, or any unwarranted application by him. Judgment affirmed.